Ready, J.:
The question to be considered in this appeal is whether, upon the presentation of an application for the voluntary dissolution of a company under the provisions of the Revised Statutes, an injunction restraining tlie creditors from proceeding against the corporation to enforce their demands can be granted at the same time with the order to show cause why such dissolution should not be had. It is supposed that, by the fifty-sixth section of the article entitled “ Of proceedings against corporations in equity ” (2 R. S., 466), such a process is authorized because the application is a proceeding according to the provisions of the title of which it is a part.
Section 56 is, however, a part of article 2 which applies to suits by and against corporations, and a procedure for a voluntary dissolution is not a suit by or against a corporation. Indeed, the article (3) which provides for such voluntary dissolution declares that a receiver shall be appointed, after the return of the order to show cause, when the facts then existing are such as to justify it under the requirements of the section controlling it. (Section 65.) The chancellor, In the Matter of Waterbury (8 Paige, 380), said: “ In the case of proceedings against corporations in equity, under a previous article of the Revised Statutes (2 R. S., § 56), the legislature has expressly authorized this court, at any time after the institution of proceedings against the corporation, to interfere, by injunction, to restrain any creditor from proceeding at law and obtaining a reference. But upon a full examination of the subject I am satisfied the counsel for the receiver is in an error in supposing that that provision is applicable to a proceeding for a voluntary dissolution of the corporation.” This view has not been disturbed by any adjudicated case. We have not been able to find one and none has been cited. When the injunction is granted at once it must be on the assumption that the company is entitled to the relief asked, while the proceeding *490itself, as exhibited in detail by the provisions of the statute, is based upon the proposition that the facts and the report of the referee, made after the order to show cause is returnable, are such as to warrant the granting of the apjilication.
For these reasons we think the order appealed from should be reversed, with ten dollars costs and the disbursements of this appeal.
. Davis, P. J., concurred.
Present — Davis, P. J., Brady and Daniels, JJ.
Order reversed, with ten dollars costs and disbursements.